R. B. Burns, P. J.
Defendant was convicted by a jury of carrying a concealed weapon in violation of MCLA 750.227; MSA 28.424.
One of the alleged errors raised by the defendant merits discussion.
During the cross-examination of the defendant, the prosecutor established the fact that the defendant had not made any statement to the police at the time of his arrest. This was in violation of People v Bobo, 390 Mich 355; 212 NW2d 190 (1973), which held that a witness’s silence at arrest may not be used except to contradict his assertion that he did make a statement.
Ordinarily such a tactic would call for a peremptory reversal. However, the defendant further testified that he had a gun in his possession at the time of his arrest. Therefore, we hold that the error was harmless beyond a reasonable doubt.
Affirmed.
D. E. Holbrook, J., concurred.